Exhibit 10.1

 

SEPARATION AGREEMENT

 

This Separation Agreement (this “Agreement”) is made as of October 24, 2011,
between Dana D. Messina and Steinway Musical Instruments, Inc., a Delaware
corporation (“SMI”).

 

For good and valuable consideration, the parties hereto agree as follows:

 

1.             Mr. Messina hereby agrees to resign as President and Chief
Executive Officer (“CEO”) of SMI (but not as a director), effective upon the
latest to occur of each the following preconditions:

 

(a)           Execution and delivery of this Agreement by a duly authorized
officer of SMI; and

 

(b)           Approval of the execution and delivery of this Agreement by the
Board of Directors of SMI (the “Board”).

 

2.             By signing below, SMI hereby agrees and acknowledges that:

 

(a)           In consideration of Mr. Messina offering his resignation as
President and CEO of SMI, such termination shall be treated as, and shall be
deemed to be, a termination by Mr. Messina for  “Good Reason” pursuant to
Section 7(d) of that certain Employment Agreement dated as of May 1, 2011
between Mr. Messina and SMI (the “Employment Agreement”);

 

(b)           In accordance with Section 7(b) of the Employment Agreement, SMI
shall pay to Mr. Messina the amounts required to be paid, at the
time(s) required to be paid, thereunder, with the amount required to be paid
under clause (ii) thereof calculated to be equal to $2,695,600 (i.e., two times
the sum of his current annual salary of $750,000 and his 2010 bonus of $597,800
comprised of a cash payment and restricted stock);

 

(c)           Notwithstanding such termination, for so long as Mr. Messina
continues to be a member of the Board, Mr. Messina shall continue to receive the
life insurance, health, medical and disability Benefits set forth in
Section 4(a) of the Employment Agreement as well as reimbursement for the
expense of an office and an assistant consistent with past practice.

 

(d)           Notwithstanding such termination, for so long as Mr. Messina
continues to be a member of the Board, Mr. Messina’s outstanding and unvested
stock options shall continue to vest in accordance with their current vesting
schedule and, upon his retirement from the Board, shall vest in accordance with
the Board’s April 28, 2011 resolution; and

 

(e)           Mr. Messina shall be entitled to receive the same compensation, if
any, reimbursement of expenses and such other benefits (without duplication of
clause (c) above) as are made available to the independent members of the Board
for so long as Mr. Messina continues to be a member of the Board.

 

3.              Mr. Messina hereby agrees to not publicly or privately disparage
or denigrate SMI or its officers or directors in respect of their integrity or
business practices, performance, skills, acumen, experience or success, or
concerning any officers or directors personally.  SMI hereby agrees that it
shall direct its officers, directors and agents not to publicly or privately
disparage or denigrate Mr. Messina in respect of Mr. Messina’s integrity or
business practices, performance, skills, acumen, experience or success, or
concerning Mr. Messina personally.  Notwithstanding the foregoing: (a) neither
SMI nor Mr. Messina shall be entitled to terminate, rescind, repudiate or seek
judicial invalidation of this Agreement or any of its provisions as a remedy for
any breach or alleged breach of this Section 3; and (b) nothing in this
Section 3 is intended to prohibit, limit or prevent either party from providing
truthful testimony in a court of law or truthful statements to a government
official, regulatory or law enforcement agency, and such testimony or statements
shall not be deemed to be a violation of this Section 3.

 

--------------------------------------------------------------------------------


 

4.            Notwithstanding Mr. Messina’s resignation as President and CEO,
SMI hereby acknowledges and agrees that Mr. Messina may continue, at the request
and direction of the Special Committee of the Board (the “Special
Committee”), to pursue and facilitate (i) potential third-party offers for
strategic alternatives involving SMI and (ii) the existing management offer to
acquire the band division; provided, however, that Mr. Messina will not engage
in any discussions with any third-party without first obtaining specific
approval from the Special Committee.  Mr. Messina hereby further acknowledges
and agrees that:  (a) all offers shall be presented to the Special Committee,
which Special Committee (together with the full Board) has the exclusive
authority on behalf of SMI to evaluate, negotiate and approve (or not approve)
any and all such offers; (b) no confidential information pertaining to SMI or
any of its subsidiaries shall be disclosed to any third parties except pursuant
to fully-executed confidentiality agreements in form and substance approved by
counsel to SMI or the Special Committee; (c) aside from entering into any such
confidentiality agreements, Mr. Messina has no authority to bind SMI, the
Special Committee or the Board in any respect pertaining to any such offer, and
Mr. Messina will not enter into any such obligation or make any such commitment;
and (d) Mr. Messina shall immediately cease the pursuit and facilitation of such
offers at the request or direction of the Special Committee or the Board.

 

5.             This Agreement constitutes the entire agreement and understanding
of the parties in respect of the subject matter hereof and supersedes all prior
understandings, agreements or representations by or among the parties, written
or oral, to the extent they relate in any way to the subject matter hereof. This
Agreement will be governed by and construed in accordance with the laws of the
State of California, without giving effect to any choice of law principles. The
parties submit to the exclusive jurisdiction and venue of the courts of the
State of California for the resolution of all disputes relating to this
Agreement and the transactions contemplated hereby. If any litigation or other
enforcement proceeding is commenced in connection with this Agreement, then the
prevailing party shall be entitled to receive payment of its reasonable
attorneys’ fees and expenses and court costs from the other party.

 

IN WITNESS WHEREOF, Mr. Messina and SMI have executed this Agreement as of the
date first written above.

 

 

 

/s/ Dana D. Messina

 

DANA D. MESSINA

 

 

 

 

 

STEINWAY MUSICAL INSTRUMENTS, INC.

 

 

 

 

 

 

 

By:

/s/ Dennis M. Hanson

 

 

Name:

Dennis M. Hanson

 

 

Title:

Senior Executive Vice President

 

--------------------------------------------------------------------------------